BELCHER, Judge.
This is a conviction for unlawfully practicing medicine; the punishment, one day in jail and a fine of $100.
In view of our disposition of this cause a summary of the facts will be omitted.
Appellant moved to quash the complaint and information on the ground that they did not allege that he treated or offered to treat any disease or disorder and, therefore, the state’s pleadings did not charge an offense.
*153Our able state’s attorney in his brief concedes that the complaint and information do not charge the appellant with the offense of unlawfully practicing medicine in that they failed to allege that he treated or offered to treat the person named therein for a disease or disorder.
Under Art. 741(2), Vernon’s Ann. P.C., it is necessary in order to charge an offense, that it be alleged that the person charged either treated or offered to treat a disease or disorder. Jarrell v. State, 120 Tex. Cr. R. 306, 49 S.W. 2d 752.
The judgment is reversed and the prosecution ordered dismissed under the present complaint and information.
Opinion approved by the Court.